AMENDMENT TO THE AGREEMENT

 

 

This Amendment to the Agreement dated as of December 1, 1995 (The “Agreement”)
is entered into as of December 1, 2007 between Flushing Savings Bank, FSB, (The
“Bank”), Flushing Financial Corporation (the “Company”), and Gerard P. Tully,
Sr. (“Mr. Tully”).

 

WITNESSETH:

 

WHEREAS, the Bank and Mr. Tully entered into the Agreement as of December 1,1995
and the Bank and Mr. Tully desire to amend the Agreement to extend the term
thereof as set forth herein;

 

NOW, THEREFORE, for good and adequate consideration, the sufficiency of which is
hereby acknowledged, the Bank and Mr. Tully agree as follows:

 

 

1.

Section 1 of the Agreement as previously amended is hereby amended

by replacing the date November 30, 2007 with the date November 30, 2008.

 

 

2.

The amendment set forth in paragraph 1 hereof shall be effective

December 1, 2007. Except as amended by paragraph 1 hereof, the Agreement as
previously amended shall remain in effect in accordance with its terms.

 

IN WITNESS WHEREOF, Mr. Tully and the Bank have caused this Amendment to be
executed on this 21st day of November, 2007.

 

 

 

 

FLUSHING SAVINGS BANK, FSB

 

 

 

 

By:

John R. Buran

 

 

President & CEO

 

 

 

 

 

FLUSHING FINANCIAL CORPORATION

 

 

 

 

By

Maria A. Grasso

 

 

Executive Vice President & COO and

 

 

Corporate Secretary

 

 

 

 

 

 

 

 

Gerard P. Tully, Sr.

 

 

Gerard P. Tully, Sr.

 

 

 